Appeal by defendant from a judgment of the Supreme Court, Queens County (Dufficy, J.), rendered February 24, 1982, convicting him of criminal possession of a weapon in the second degree, burglary in the second degree, and menacing, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant contends that the evidence at trial was insufficient to establish his guilt beyond a reasonable doubt. He claims that the testimony of the complaining witness was incredible as a matter of law. In view of the jury verdict we must view the evidence in a light most favorable to the People *1003(People v Di Girolamo, 108 AD2d 755, lv denied 64 NY2d 1133). Although minor inconsistencies appear in the complainant’s testimony, resolution of credibility was properly for the trier of fact (see, People v La Borde, 76 AD2d 869; People v Rosenfeld, 93 AD2d 872). We are "traditionally resistant to second guessing its determination on this issue” (People v Di Girolamo, supra, p 755; see, People v Rodriguez, 72 AD2d 571), and the facts in the case at bar do not compel the conclusion that a reasonable doubt existed as a matter of law. Mollen, P. J., Gibbons, Rubin and Kooper, JJ., concur.